DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “the second polymer sheet” (cl 14:4) is indefinite because it is unclear whether or not it is related to the steps of heating the heating the second sheet and moving the second surface of the tool away from the heated second polymer sheet.  If they are related, it should be clearly and positively recited as such.  It appears the phrase should be changed to –the heated second polymer sheet--.
 	Correction is required. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3,4,5,8,9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapaport et al (USPN 8308883).  Rapaport et al teach the claimed process as evidenced at (col 9:49-col 10:13; col 10:15-col 11:44; col 12:7-18; and figs 18-30B).
 	It should be noted the terms used by the instant claims are identical to those used by Rapaport et al.  
 	Regarding claim 1: A method of forming a chamber (Rapaport et al: figs 18-30B), the method comprising: 
 	positioning a first polymer sheet on a substantially first flat surface of a tool (Rapaport et al: figs 18-30B); 
 	positioning a second polymer sheet on the first polymer sheet (Rapaport et al: figs 18-30B); 
 	moving a second substantially flat surface of the tool into contact with the second polymer sheet (Rapaport et al: figs 18-30B); 
 	maintaining a gap between the first polymer sheet and the second polymer sheet at a predetermined area by placing an external structure between the first polymer sheet and the second polymer sheet (Rapaport et al: figs 18-30B; tensile member 50 constitutes the external structure); 
 	heating one of the two substantially flat surfaces of the tool to heat one of the first polymer sheet and the second polymer sheet (Rapaport et al: col 9:49-col 10:13; col 10:15-col 11:44; col 12:7-18; and figs 18-30B); and 
 	joining the first polymer sheet and the second polymer sheet together at locations outside of the predetermined area to define a peripheral bond of the chamber (Rapaport et al: figs 18-30B).  
 	Regarding claim 2:  The method of Claim 1, wherein the external structure is a tensile element defining the predetermined area between the first polymer sheet and the second polymer sheet (Rapaport et al: figs 18-30B; tensile member 50 constitutes the external structure).  
 	Regarding claim 3: The method of Claim 2, wherein heating the one of the two substantially flat surfaces of the tool heats an entire surface of the one of the two polymer sheets( Rapaport et al: col 9:49-col 10:13; col 10:15-col 11:44; col 12:7-18; and figs 18-30B).  
 	Regarding claim 4:  The method of Claim 2, further comprising positioning a first tensile layer of the tensile element in contact with the first polymer sheet and positioning a second tensile layer of the tensile element in contact with the second polymer sheet (Rapaport et al: figs 18-30B) .  
 	Regarding claim 5:  The method of Claim 4, wherein heating one of the two substantially flat surfaces of the tool bonds one of the first polymer sheet and the second polymer sheet to a respective one of the first tensile layer and the second tensile layer (Rapaport et al: col 9:49-col 10:13; col 10:15-col 11:44; col 12:7-18; and figs 18-30B).  
 	Regarding claim 8:  The method of Claim 4, further comprising heating the other of the two substantially flat surfaces of the tool to heat a surface of the other of the first polymer sheet and the second polymer sheet (Rapaport et al: col 9:49-col 10:13; col 10:15-col 11:44; col 12:7-18; and figs 18-30B).  
 	Regarding claim 9:  The method of Claim 8, wherein joining the first polymer sheet and the second polymer sheet together at locations outside of the predetermined area includes joining the first polymer sheet to the first tensile layer and joining the second polymer sheet to the second tensile layer at locations within the predetermined area (Rapaport et al: figs 18-30B).  
 	Regarding claim 10: The method of Claim 1, further comprising supplying a pressurized fluid into an area between the first polymer sheet and the second polymer sheet after joining the first polymer sheet and the second polymer sheet together to inflate the chamber (Rapaport et al: col 9:49-col 10:13; col 10:15-col 11:44; col 12:7-18; and figs 18-30B).


Claim(s) 11,12,13,19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapaport et al (USPN 8308883).  Rapaport et al teach the claimed process as evidenced at (col 9:49-col 10:13; col 10:15-col 11:44; col 12:7-18; and figs 18-30B).
 	It should be noted the terms used by the instant claims are identical to those used by Rapaport et al.  
	It should be noted that ridge 84 of mold portion 82 of Rapaport et al constitute the claimed jig having the tensile member within the interior void defined by the jig (col 10:15-col 11:44; col 12:7-18; and figs 21-30B).
 	Regarding claim 11:  A method of forming a chamber (Rapaport et al: figs 18-30B), the method comprising: 
 	positioning a jig defining an interior void in a first position on a first surface of a tool (Rapaport et al col 10:15-col 11:44; col 12:7-18; and figs 21-30B; ridge 84 constitutes the claimed jig); 
 	positioning a first polymer sheet on the jig (Rapaport et al: figs 21-30B); 
 	positioning a second polymer sheet on the first polymer sheet (Rapaport et al: figs 21-30B); 
 	causing the first polymer sheet to enter the interior void to create a gap between the first polymer sheet and the second polymer sheet at a location of the interior void (Rapaport et al: figs 21-30B; the gap between the sheets maintained by tensile member 50 constitutes the claimed gap); 35 41562163.1Attorney Docket No.: 201882-499827/160357US03CON 
 	moving a second surface of the tool into contact with the second polymer sheet (Rapaport et al: figs 21-30B); 
 	heating the tool to heat one of the first polymer sheet and the second polymer sheet (Rapaport et al: col 10:15-col 11:44; col 12:7-18; and figs 21-30B); and 
 	joining the first polymer sheet and the second polymer sheet together at locations outside of the interior void defined by the jig to define a peripheral bond of the chamber (Rapaport et al: figs 21-30B).  

 	Regarding claim 12:  The method of Claim 11, wherein joining the first polymer sheet and the second polymer sheet together to define a peripheral bond of the chamber includes defining a chamber having the same shape as a shape of the interior void (Rapaport et al: figs 21-30B).  
 	Regarding claim 13: The method of Claim 12, wherein heating the tool to heat the one of the first polymer sheet and the second polymer sheet includes heating the second surface of the tool to heat the second polymer sheet (Rapaport et al: col 10:15-col 11:44; col 12:7-18; and figs 21-30B).  
 	Regarding claim 18: The method of Claim 16, wherein positioning the second polymer sheet on the jig includes positioning the peripheral bond on the jig when the jig is in the second position (Rapaport et al: figs 21-30B).  
 	Regarding claim 19:  The method of Claim 11, further comprising supplying a pressurized fluid into an area between the first polymer sheet and the second polymer sheet after joining the first polymer sheet and the second polymer sheet together to inflate the chamber (Rapaport et al: figs 21-30B).  
 	Regarding claim 20:  The method of Claim 11, wherein positioning a first polymer sheet on the jig includes positioning a first thermoformed polymer sheet on the jig (Rapaport et al: figs 21-30B).


Claim(s) 1,2,3,4,5,8,9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dua (USPN 8151486).  Dua teaches the claimed process as evidenced at col 8:63-col 10:58; and figs 15-17. 
 	It should be noted the terms used by the instant claims are identical to those used by Dua.  
 
 	Regarding claim 1: A method of forming a chamber (Dua: figs 15-17), the method comprising: 
 	positioning a first polymer sheet on a substantially first flat surface of a tool (Dua: figs 15-17); 
 	positioning a second polymer sheet on the first polymer sheet (Dua: figs 15-17); 
 	moving a second substantially flat surface of the tool into contact with the second polymer sheet (Dua: figs 15-17); 
 	maintaining a gap between the first polymer sheet and the second polymer sheet at a predetermined area by placing an external structure between the first polymer sheet and the second polymer sheet (Dua: figs 15-17; tensile member 50 constitutes the external structure); 
 	heating one of the two substantially flat surfaces of the tool to heat one of the first polymer sheet and the second polymer sheet (Dua: col 8:63-col 10:58; and figs 15-17); and 
 	joining the first polymer sheet and the second polymer sheet together at locations outside of the predetermined area to define a peripheral bond of the chamber (Dua: figs 15-17).  
 	Regarding claim 2:  The method of Claim 1, wherein the external structure is a tensile element defining the predetermined area between the first polymer sheet and the second polymer sheet (Dua: figs 15-17; tensile member 50 constitutes the external structure).  
 	Regarding claim 3: The method of Claim 2, wherein heating the one of the two substantially flat surfaces of the tool heats an entire surface of the one of the two polymer sheets (Dua: col 8:63-col 10:58; and figs 15-17).  
 	Regarding claim 4:  The method of Claim 2, further comprising positioning a first tensile layer of the tensile element in contact with the first polymer sheet and positioning a second tensile layer of the tensile element in contact with the second polymer sheet (Dua: figs 15-17).  
 	Regarding claim 5:  The method of Claim 4, wherein heating one of the two substantially flat surfaces of the tool bonds one of the first polymer sheet and the second polymer sheet to a respective one of the first tensile layer and the second tensile layer (Dua: col 8:63-col 10:58; and figs 15-17).  
 	Regarding claim 8:  The method of Claim 4, further comprising heating the other of the two substantially flat surfaces of the tool to heat a surface of the other of the first polymer sheet and the second polymer sheet (Dua: col 8:63-col 10:58; and figs 15-17).  
 	Regarding claim 9:  The method of Claim 8, wherein joining the first polymer sheet and the second polymer sheet together at locations outside of the predetermined area includes joining the first polymer sheet to the first tensile layer and joining the second polymer sheet to the second tensile layer at locations within the predetermined area (Dua: figs 15-17).  
 	Regarding claim 10: The method of Claim 1, further comprising supplying a pressurized fluid into an area between the first polymer sheet and the second polymer sheet after joining the first polymer sheet and the second polymer sheet together to inflate the chamber (Dua: col 8:63-col 10:58; and figs 15-17).


Claim(s) 11,12,13,19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dua (USPN 8151486).  Dua teaches the claimed process as evidenced at col 8:63-col 10:58; and figs 15-17. 
 	It should be noted the terms used by the instant claims are identical to those used by Dua.  
 

	It should be noted that ridge 64 of mold portion 62 of Dua constitute the claimed jig having the tensile member within the interior void defined by the jig (col 8:63-col 10:58; and figs 15-17).
 	
 	Regarding claim 11:  A method of forming a chamber (Dua: figs 15-17), the method comprising: 
 	positioning a jig defining an interior void in a first position on a first surface of a tool (Dua: col 8:63-col 10:58; and figs 15-17; ridge 64 constitutes the claimed jig);  
 	positioning a first polymer sheet on the jig (Dua: figs 15-17); 
 	positioning a second polymer sheet on the first polymer sheet (Dua: figs 15-17); 
 	causing the first polymer sheet to enter the interior void to create a gap between the first polymer sheet and the second polymer sheet at a location of the interior void (Dua: figs 15-17; the gap between the sheets maintained by tensile member 50 constitutes the claimed gap); 35 41562163.1Attorney Docket No.: 201882-499827/160357US03CON 
 	moving a second surface of the tool into contact with the second polymer sheet (Dua: figs 15-17); 
 	heating the tool to heat one of the first polymer sheet and the second polymer sheet (Dua: col 8:63-col 10:58; and figs 15-17); and 
 	joining the first polymer sheet and the second polymer sheet together at locations outside of the interior void defined by the jig to define a peripheral bond of the chamber (Dua: figs 15-17).  


 	Regarding claim 12:  The method of Claim 11, wherein joining the first polymer sheet and the second polymer sheet together to define a peripheral bond of the chamber includes defining a chamber having the same shape as a shape of the interior void (Dua: figs 15-17).  
 	Regarding claim 13: The method of Claim 12, wherein heating the tool to heat the one of the first polymer sheet and the second polymer sheet includes heating the second surface of the tool to heat the second polymer sheet (Dua: col 8:63-col 10:58; and figs 15-17).  
 	Regarding claim 18: The method of Claim 16, wherein positioning the second polymer sheet on the jig includes positioning the peripheral bond on the jig when the jig is in the second position (Dua: figs 15-17).  
 	Regarding claim 19:  The method of Claim 11, further comprising supplying a pressurized fluid into an area between the first polymer sheet and the second polymer sheet after joining the first polymer sheet and the second polymer sheet together to inflate the chamber (Dua: figs 15-17).  
 	Regarding claim 20:  The method of Claim 11, wherein positioning a first polymer sheet on the jig includes positioning a first thermoformed polymer sheet on the jig (Dua: figs 15-17).


Claims 6-7 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744